               Michael Faillace & Associates, P.C.
          Case 1:21-cv-00947-JPC Document 47 Filed 08/19/21 Page 1 of 1

                                  Employment and Litigation Attorneys



60 East 42nd Street, Suite 4510                                         Telephone: (212) 317-1200
New York, New York 10165                                                Facsimile: (212) 317-1620
_________
catalina@faillacelaw.com                                         The Inital Pretrial Conference scheduled for
                                                                 August 26, 2021 at 10:00 a.m. is adjourned to
                                                                 October 13, 2021 at 2:30 p.m.
                         August 17, 2021       SO ORDERED.
Via ECF
                                               Date: August 18, 2021               _________________
                                               New York, New York                   JOHN P. CRONAN
Hon. Judge John P. Cronan
United States District Court for the Southern District of New York               United States District Judge
500 Pearl Street
New York, NY 10007

               Re:     Rangel et al v. ABC Mart Inc. et al
                       1:21-cv-00947-JPC

Dear Judge Cronan:

       Our office represents Plaintiff in the above-captioned matter. We write to respectfully
request a brief adjournment of the initial pretrial conference in this matter, which is currently
scheduled for Thursday, August 17, 2021, at 10:30 a.m. This is Plaintiff’s first request of its kind.
Defendants consent to the within request.

         The reason for this request is that our office intends to file an amended complaint adding
a new plaintiff to the case. Defendants have consented to our filing the amended complaint and we
plan to file a stipulation this week. Taking into account the filing of the amended complaint, the
parties also agreed to postpone the mediation until September 30, 2021. The parties are working
on trying to reach a resolution of the case in the mediation and thus wish to postpone the conference
until after mediation.

       Plaintiff thanks the Court for its time and attention to this matter.

                                                       Respectfully submitted,

                                                       /s/ Catalina Sojo
                                                       Catalina Sojo, Esq.
                                                       Michael Faillace & Associates, P.C.
                                                       Attorneys for Plaintiffs
cc:    Matthew Ian Marks, Esq. (via ECF)
       Attorney for Defendants




                                                  1
